Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 12/04/2019.
Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre).

With regard to claim 1, Markov teaches a computer-implemented cognitive scheduling method, comprising (when executed by a processor the instructions 
receiving a plurality of computer executable tasks (a scheduler within the system receives computing jobs for scheduling in at least col. 3 lines 28-31);
determining environmental parameters for executing each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53, Examiner notes that environmental parameters include resource requirements such as processor and memory requirements, among others, see at least instant specification ¶ [0030]);
evaluating the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are , Examiner notes that annotation criteria includes constraints such as deadlines, dependencies total available resources, among others, see at least instant specification ¶ [0031]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the evaluating (After a computing job is selected for scheduling, a subset of computing nodes is identified that are able to satisfy the at least one required resource during a time period selected for consideration in at least col. 2 lines 60-67 and Computing jobs 220 and 222 are shown scheduled to be executed during time periods 224 and 226 respectively in at least col. 5 lines 5-7 and Fig. 2 and all active jobs are placed on the schedule in their current positions, including the node where those active jobs are currently executing and within the time periods those active jobs are expected to occupy during execution in at least col. 7 lines 24-27 and At this time the selected job is scheduled to be executed by the node having the earliest completion time in at least col. 8 lines 4-11); and
executing each of the plurality of computer executable tasks in chronological order based on the scheduling list (some computing jobs may be broken into multiple executable pieces that are executed one after another in succession. Those multiple executable pieces need not execute immediately one after another, so long as they execute in the required order in at least col. 10 lines 59-63 and Fig. 2 jobs executed chronologically by scheduled time period).
Markov teaches determining a schedule and order of execution of jobs in accordance with resource requirements, constraints, et cetera, including consideration of dependencies, deadlines and resource usage, among others, which corresponds to 
However, in analogous art Van Matre teaches generating a risk assessment for the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (At each iteration of the Gradient Descent Optimization Process, an embodiment of the current invention may utilize the Probabilistic Schedule Build Process. To utilize this process, the embodiment first defines a finite list encompassing all possible types of modifications to the schedule. One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; d) substitute resource Y for X (X being not currently scheduled for the task); and e) add another resource to accomplish the task, and remove a resource. In this embodiment of the current invention, each soft constraint on the schedule can be directly mapped to one or more sets of possible modifications to the schedule. An estimate for each possible set of modifications' probability of success is then generated from available information about the schedule to be modified in at least ¶ [0050]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the risk assessment (One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; … Finally, one of the possible sets of modifications is selected according to its normalized probability of creating an improved schedule score in at least ¶ [0050]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the evaluating a risk/probability of the schedule succeeding of Van Matre with the systems and methods of Markov resulting in a system in which the schedule evaluation of Markov considers the probability of success of the schedule as in Van Matre. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the schedule through iterative, probabilistic, analysis to result in not only a valid schedule but rather an optimized schedule (See at least Van Matre ¶ [0007] and ¶ [0050]).

With regard to claim 4, Markov teaches wherein the set of annotation criteria are one or more parameters under which the plurality of computer executable tasks are to be executed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more 

With regard to claim 5, Markov teaches wherein the set of annotation criteria includes a completion deadline by which the plurality of computer executable tasks must be completed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 6, Markov teaches wherein the environmental parameters include respective resource requirements for each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to 

With regard to claim 8, Markov teaches a cognitive scheduling system, comprising (when executed by a processor the instructions perform a method comprising in at least claim 13 and A method for scheduling computing jobs in at least abstract):
a network interface configured to receive a plurality of computer executable tasks over a network (such as seen in grid computing, a scheduler within the system receives computing jobs for scheduling in at least col. 3 lines 28-31, Examiner notes that Grid Computing comprises distributed, networked device (receipt of jobs in grid computing would be received over network interface as this is how networked devices communicate), see evidentiary reference “Grid computing”, Wikipedia, 2018 “distributed or grid computing can be seen as a special type of parallel computing that relies on complete computers (with onboard CPUs, storage, power supplies, network interfaces, etc.) connected to a computer network (private or public) by a conventional network interface, such as Ethernet”);
a storage device configured to store the plurality of computer executable tasks, a set of annotation criteria and a scheduling list (A computing program product having instructions disposed thereon for scheduling a plurality of computing job in at least claim 13); and
a processor configured to (when executed by a processor the instructions perform a method comprising in at least claim 13):
determine environmental parameters for executing each of the plurality of computer executable tasks stored in the storage device (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53, Examiner notes that environmental parameters include resource requirements such as processor and memory requirements, among others, see at least instant specification ¶ [0030]);
evaluate the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against the set of annotation criteria (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27, Examiner notes that annotation criteria includes constraints such as deadlines, dependencies total available resources, among others, see at least instant specification ¶ [0031]);
assign a time slot in the scheduling list to each of the plurality of computer executable tasks based on the evaluation (After a computing job is selected for scheduling, a subset of computing nodes is identified that are able to satisfy the at least one required resource during a time period selected for consideration in at least col. 2 lines 60-67 and Computing jobs 220 and 222 are shown scheduled to be executed during time periods 224 and 226 respectively in at least col. 5 lines 5-7 and Fig. 2 and all active jobs are placed on the schedule in their current positions, including the node where those active jobs are currently executing and within the time periods those active jobs are expected to occupy during execution in at least col. 7 lines 24-27 and At this time the selected job is scheduled to be executed by the node having the earliest completion time in at least col. 8 lines 4-11); and
execute each of the plurality of computer executable tasks in chronological order based on the scheduling list (some computing jobs may be broken into multiple executable pieces that are executed one after another in succession. Those multiple executable pieces need not execute immediately one after another, so long as they execute in the required order in at least col. 10 lines 59-63 and Fig. 2 jobs executed chronologically by scheduled time period).
Markov teaches determining a schedule and order of execution of jobs in accordance with resource requirements, constraints, et cetera, including consideration of dependencies, deadlines and resource usage, among others, which corresponds to the environmental parameters and annotation criteria evaluated in the “risk assessment” to determine a schedule. Markov makes these evaluations and determines and executes a schedule but does not specifically teach making a “risk assessment” (which, in light of the instant specification ¶ [0003], corresponds to “an evaluation of the probability that high priority scheduled tasks can be executed and successfully completed within a set of constraints provided by the annotation criteria under which the individual computer-implemented tasks are to be executed”). That is, Markov determines a suitable schedule for the job (seemingly with 100% probability of success) but does not evaluate a risk/probability of the schedule succeeding.
However, in analogous art Van Matre teaches generate a risk assessment for the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against the set of annotation criteria (At each iteration of the Gradient Descent Optimization Process, an embodiment of the current invention may utilize the Probabilistic Schedule Build Process. To utilize this process, the embodiment first defines a finite list encompassing all possible types of modifications to the schedule. One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; d) substitute resource Y for X (X being not currently scheduled for the task); and e) add another resource to accomplish the task, and remove a resource. In this embodiment of the current invention, each soft constraint on the schedule can be directly mapped to one or more sets of possible modifications to the schedule. An estimate for each possible set of modifications' probability of success is then generated from available information about the schedule to be modified in at least ¶ [0050]);
assign a time slot in the scheduling list to each of the plurality of computer executable tasks based on the risk assessment (One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; … Finally, one of the possible sets of modifications is selected according to its normalized probability of creating an improved schedule score in at least ¶ [0050]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the evaluating a risk/probability of the schedule succeeding of Van Matre with the systems and methods of Markov resulting in a system in which the schedule evaluation of Markov considers the probability of success of the schedule as in Van Matre. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the schedule through iterative, probabilistic, analysis to result in not only a valid schedule but rather an optimized schedule (See at least Van Matre ¶ [0007] and ¶ [0050]).

With regard to claim 11, Markov teaches wherein the set of annotation criteria are one or more parameters under which the plurality of computer executable tasks are to be executed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 12, Markov teaches wherein the set of annotation criteria includes a completion deadline by which the plurality of computer executable tasks must be completed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 13, Markov teaches wherein the environmental parameters include respective resource requirements for each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53).

With regard to claim 15, a computer readable storage medium comprising a computer-readable program for implementing cognitive scheduling (when executed by a processor the instructions perform a method comprising in at least claim 13 and A method for scheduling computing jobs in at least abstract), wherein the computer-readable program, when executed on a computer, causes the computer to perform the steps of (A computing program product having instructions disposed thereon for scheduling a plurality of computing job and when executed by a processor the instructions perform a method comprising in at least claim 13):
receiving a plurality of computer executable tasks (a scheduler within the system receives computing jobs for scheduling in at least col. 3 lines 28-31);
determining environmental parameters for executing each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53, Examiner notes that environmental parameters include resource requirements such as processor and memory requirements, among others, see at least instant specification ¶ [0030]);
the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27, Examiner notes that annotation criteria includes constraints such as deadlines, dependencies total available resources, among others, see at least instant specification ¶ [0031]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the evaluating (After a computing job is selected for scheduling, a subset of computing nodes is identified that are able to satisfy the at least one required resource during a time period selected for consideration in at least col. 2 lines 60-67 and Computing jobs 220 and 222 are shown scheduled to be executed during time periods 224 and 226 respectively in at least col. 5 lines 5-7 and Fig. 2 and all active jobs are placed on the schedule in their current positions, including the node where those active jobs are currently executing and within the time periods those active jobs are expected to occupy during execution in at least col. 7 lines 24-27 and At this time the selected job is scheduled to be executed by the node having the earliest completion time in at least col. 8 lines 4-11); and
executing each of the plurality of computer executable tasks in chronological order based on the scheduling list (some computing jobs may be broken into multiple executable pieces that are executed one after another in succession. Those multiple executable pieces need not execute immediately one after another, so long as they execute in the required order in at least col. 10 lines 59-63 and Fig. 2 jobs executed chronologically by scheduled time period).
Markov teaches determining a schedule and order of execution of jobs in accordance with resource requirements, constraints, et cetera, including consideration of dependencies, deadlines and resource usage, among others, which corresponds to the environmental parameters and annotation criteria evaluated in the “risk assessment” to determine a schedule. Markov makes these evaluations and determines and executes a schedule but does not specifically teach making a “risk assessment” (which, in light of the instant specification ¶ [0003], corresponds to “an evaluation of the probability that high priority scheduled tasks can be executed and successfully completed within a set of constraints provided by the annotation criteria under which the individual computer-implemented tasks are to be executed”). That is, Markov determines a suitable schedule for the job (seemingly with 100% probability of success) but does not evaluate a risk/probability of the schedule succeeding.
However, in analogous art Van Matre teaches generating a risk assessment for the plurality of computer executable tasks based on the environmental parameters of the respective computer executable tasks compared against a set of annotation criteria (At each iteration of the Gradient Descent Optimization Process, an embodiment of the current invention may utilize the Probabilistic Schedule Build Process. To utilize this process, the embodiment first defines a finite list encompassing all possible types of modifications to the schedule. One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; d) substitute resource Y for X (X being not currently scheduled for the task); and e) add another resource to accomplish the task, and remove a resource. In this embodiment of the current invention, each soft constraint on the schedule can be directly mapped to one or more sets of possible modifications to the schedule. An estimate for each possible set of modifications' probability of success is then generated from available information about the schedule to be modified in at least ¶ [0050]);
assigning a time slot in a scheduling list to each of the plurality of computer executable tasks based on the risk assessment (One such list may include: a) move the task to an earlier time; b) move the task to a later time; c) move the task to a specified time X; … Finally, one of the possible sets of modifications is selected according to its normalized probability of creating an improved schedule score in at least ¶ [0050]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the evaluating a risk/probability of the schedule succeeding of Van Matre with the systems and methods of Markov resulting in a system in which the schedule evaluation of Markov considers the probability of success of the schedule as in Van Matre. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the schedule through iterative, probabilistic, analysis to result in not only a valid schedule but rather an optimized schedule (See at least Van Matre ¶ [0007] and ¶ [0050]).

With regard to claim 18, Markov teaches wherein the set of annotation criteria are one or more parameters under which the plurality of computer executable tasks are to be executed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 19, Markov teaches wherein the set of annotation criteria includes a completion deadline by which the plurality of computer executable tasks must be completed (When ranking a computing job, consideration is given to initial priority, the time a computing job has been available for scheduling (including any time spent since being scheduled to execute at a future time, if appropriate), and other factors, as appropriate to the system being scheduled, such as dependence on other computing jobs, whether the first computing job is partitionable into two or more executable pieces, preemptability, restartability, and completion deadline. Weighted averages of the various degrees of importance of the various resources as applied to given jobs are computed. The results of those computations are used to rank the various computing jobs in at least col. 6 lines 15-27).

With regard to claim 20, Markov teaches wherein the environmental parameters include respective resource requirements for each of the plurality of computer executable tasks (the first computing job needing at least one required resource in order to properly execute in at least col. 1 lines 29-31 and  a scheduler within the system receives computing jobs for scheduling, determines an appropriate node able to handle the computing job being scheduled in at least col. 3 lines 28-31 and resources include central processing units (CPUs) and memory in at least col. 3 lines 40-53).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre) as applied to claims 1, 4-6, 8, 11-13 15 and 18-.

With regard to claim 2, Markov and Van Matre teach the computer implemented method of claim 1,
Markov and Van Matre do not specifically teach that the risk assessment probability is calculated using a Bayesian algorithm.
However, in analogous art Torii teaches wherein the risk assessment is generated based on a Bayesian algorithm (In addition to the Multi-Nominal Logistic Regression Model, the already-implemented probability of each estimated implementation task schedule can be also estimated by the Bayesian network, the hidden Markov model, etc in at least ¶ [0127]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the probability is calculated using a Bayesian algorithm of Torii with the systems and methods of Markov and Van Matre resulting in a system in which the probability of Van Matre is calculated using the Bayesian algorithm of Torii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates the probability of success of the schedule, Van Matre, but differs from the claimed invention only in the substitution that it does not specify the particular algorithm used to calculate the probability, the claimed Bayesian algorithm. The substituted Bayesian algorithm was known in the art, Torii. A person having ordinary skill in the art could have substituted 

With regard to claim 9, Markov and Van Matre teach the cognitive scheduling system of claim 8,
Markov and Van Matre do not specifically teach that the risk assessment probability is calculated using a Bayesian algorithm.
However, in analogous art Torii teaches wherein the risk assessment is generated based on a Bayesian algorithm (In addition to the Multi-Nominal Logistic Regression Model, the already-implemented probability of each estimated implementation task schedule can be also estimated by the Bayesian network, the hidden Markov model, etc in at least ¶ [0127]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the probability is calculated using a Bayesian algorithm of Torii with the systems and methods of Markov and Van Matre resulting in a system in which the probability of Van Matre is calculated using the Bayesian algorithm of Torii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates the probability of success of the schedule, Van Matre, but differs from the claimed invention only in the substitution that it does not specify the particular algorithm used to calculate the probability, the claimed Bayesian algorithm. The substituted Bayesian algorithm was 

With regard to claim 16, Markov and Van Matre teach the computer readable storage medium of claim 15,
Markov and Van Matre do not specifically teach that the risk assessment probability is calculated using a Bayesian algorithm.
However, in analogous art Torii teaches wherein the risk assessment is generated based on a Bayesian algorithm (In addition to the Multi-Nominal Logistic Regression Model, the already-implemented probability of each estimated implementation task schedule can be also estimated by the Bayesian network, the hidden Markov model, etc in at least ¶ [0127]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the probability is calculated using a Bayesian algorithm of Torii with the systems and methods of Markov and Van Matre resulting in a system in which the probability of Van Matre is calculated using the Bayesian algorithm of Torii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates the probability of success of the schedule, Van Matre, but differs from the claimed invention only in the substitution that it does not specify the particular algorithm used to calculate the .

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre) in view of Torii et al. Pub. No. US 2012/0265575 A1 (hereafter Torii) as applied to claims 2, 9 and 16 above and in further view of “Naïve Bayes Classifier”, Wikipedia, 2018 (hereafter Naïve).

With regard to claim 3, Markov, Van Matre and Torii teach the computer implemented method of claim 2,
Markov, Van Matre and Torii do not specifically teach the specific Bayesian algorithm.
However, in analogous art Naïve teaches wherein the Bayesian algorithm includes: P(h|d) = (P(d|h )x P(h)) / P(d), wherein P(h|d) is a posterior of hypothesis h being true given the data d, P(d|h) is a likelihood, P(h) is a class prior probability, and P(d) is a predictor prior probability (Using Bayes' theorem, the conditional probability can be decomposed as … In plain English, using Bayesian probability terminology, the above equation can be written as posterior = (prior x likelihood) / evidence in at least Probabilistic Model).


With regard to claim 10, Markov, Van Matre and Torii teach the cognitive scheduling system of claim 9,
Markov, Van Matre and Torii do not specifically teach the specific Bayesian algorithm.
However, in analogous art Naïve teaches wherein the Bayesian algorithm includes: P(h|d) = (P(d|h )x P(h)) / P(d), wherein P(h|d) is a posterior of hypothesis h being true given the data d, P(d|h) is a likelihood, P(h) is a class prior probability, and P(d) is a predictor prior probability (Using Bayes' theorem, the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the specific Bayesian algorithm of Naive with the systems and methods of Markov, Van Matre and Torii resulting in a system in which the Bayesian algorithm of Torii is calculated using the specific Bayesian algorithm of Naive. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates a generically recited Bayesian algorithm, Torii, but differs from the claimed invention only in the substitution that it does not specify the particular Bayesian algorithm used. The substituted, particular, Bayesian algorithm was known in the art, Naive. A person having ordinary skill in the art could have substituted the generically recited Bayesian algorithm of Torii for the particular Bayesian algorithm of Naive and the results would have been predictable. That is, the generically recited Bayesian algorithm of Torii would predictably be the particular Bayesian algorithm of Naive.

With regard to claim 17, Markov, Van Matre and Torii teach the computer readable storage medium of claim 16,
Markov, Van Matre and Torii do not specifically teach the specific Bayesian algorithm.
 wherein the Bayesian algorithm includes: P(h|d) = (P(d|h )x P(h)) / P(d), wherein P(h|d) is a posterior of hypothesis h being true given the data d, P(d|h) is a likelihood, P(h) is a class prior probability, and P(d) is a predictor prior probability (Using Bayes' theorem, the conditional probability can be decomposed as … In plain English, using Bayesian probability terminology, the above equation can be written as posterior = (prior x likelihood) / evidence in at least Probabilistic Model).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the specific Bayesian algorithm of Naive with the systems and methods of Markov, Van Matre and Torii resulting in a system in which the Bayesian algorithm of Torii is calculated using the specific Bayesian algorithm of Naive. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because this would merely be a simple substitution. The prior art evaluates a generically recited Bayesian algorithm, Torii, but differs from the claimed invention only in the substitution that it does not specify the particular Bayesian algorithm used. The substituted, particular, Bayesian algorithm was known in the art, Naive. A person having ordinary skill in the art could have substituted the generically recited Bayesian algorithm of Torii for the particular Bayesian algorithm of Naive and the results would have been predictable. That is, the generically recited Bayesian algorithm of Torii would predictably be the particular Bayesian algorithm of Naive.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Markov Pat. No. US 7,743,378 B1 (hereafter Markov) in view of Van Matre Pub. No. US 2008/0215409 A1 (hereafter Van Matre) as applied to claims 1, 4-6, 8, 11-13 15 and 18-20 above and in further view of DUBROVA et al. WO 2015/197128 A1 (hereafter Dubrova).

With regard to claim 7, Markov and Van Matre teach the computer implemented method of claim 1, further comprising
Markov and Van Matre do not specifically teach generating checksums based on risk assessment/probability of success.
However, in analogous art Dubrova teaches generating a unique checksum for each of the tasks based on the risk assessment of the plurality of computer executable tasks (The analysis is carried out by considering the distribution of checksums over all messages of a given length. Note that a worst-case scenario is considered here, i.e., it is assumed that adversary 104 will maximize his chances by trying to design checksums and we assume adversary 104 knows (and chooses) those messages which maximize the probability of success. Thus, probability of success will depend on the maximum probability that two different messages M and M' will have identical checksums t in at least page 18 lines 10-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the checksums based on risk assessment/probability of success of Dubrova with the system and methods of Markov and Van Matre resulting in a system in which Markov and Van Matre calculate 

With regard to claim 14, Markov and Van Matre teach the cognitive scheduling system of claim 8, wherein the processor is further configured to
Markov and Van Matre do not specifically teach generating checksums based on risk assessment/probability of success.
However, in analogous art Dubrova teaches generate a unique checksum for each of the computer executable tasks based on the risk assessment of the plurality of computer executable tasks (The analysis is carried out by considering the distribution of checksums over all messages of a given length. Note that a worst-case scenario is considered here, i.e., it is assumed that adversary 104 will maximize his chances by trying to design checksums and we assume adversary 104 knows (and chooses) those messages which maximize the probability of success. Thus, probability of success will depend on the maximum probability that two different messages M and M' will have identical checksums t in at least page 18 lines 10-17).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020107743 A1
teaches
Transaction processing system having service level control capabilities
US 20060218551 A1
teaches
Jobstream planner considering network contention &amp; resource availability
US 20090158287 A1
teaches
Dynamic critical path update facility
US 20140282572 A1
teaches
Task scheduling with precedence relationships in multicore systems
US 20180321976 A1
teaches
Cascading job scheduling in guests


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195